Citation Nr: 0633873	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1985.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  In February 
2006, the veteran participated in a travel board hearing at 
the RO before the undersigned Veterans Law Judge.


FINDING OF FACT

A chronic low back disorder was initially manifested during 
service.


CONCLUSION OF LAW

A chronic low back disorder was  incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to its initial adjudication of the claim for service 
connection for a low back disorder, the RO sent the veteran a 
letter in September 2002 indicating all but the fourth 
element of the duty to notify for his low back claim.  While 
this letter was not complete in notifying the veteran, the 
veteran has not been prejudiced by lack of notification for 
he was sent a statement of the case in February 2004 which 
included the full language of the duty to notify from 
38 C.F.R. § 3.159 and the veteran submitted a written 
statement in September 2002 in which he stated that he had 
already indicated all relevant evidence to the RO.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
afforded the veteran a VA examination.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claims at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claims at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  

II.  Claim for Service Connection

The veteran claims that his current low back disorder is 
related to an initial back strain incurred in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Later manifestations of a disease 
that is considered to be chronic in nature during service may 
also be service-connected.  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate several 
occasions of treatment for back strain and back pain during 
service.  At the time of his examination for retirement from 
service in 1985, recurrent low back disability was diagnosed.  
Given the number of back related problems noted during 
service over a prolonged period of time, it appears that the 
record is adequate to at least establish a reasonable doubt 
as to whether there was a chronic low back problem identified 
during service.  Resolving such doubt in favor of the veteran 
and with application of 38 C.F.R. § 3.303, it is determined 
that service connection for the currently diagnosed low back 
disability is in order.  

In arriving at this conclusion, consideration has been given 
to the negative opinion filed by a medical examiner on 
examination in December 2002; however, given the chronicity 
of back complaints reported during service and the provisions 
of 38 C.F.R. § 3.303 as discussed above, this opinion is not 
determinative.  Moreover, there is no indication in the 
record that the examiner had access to the veteran's claims 
folder when he provided the opinion.  There is nothing in his 
opinion to indicate that he conducted an in-depth review of 
the veteran's records. 


ORDER

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


